Court of Claims jurisdiction. — Plaintiff alleges ownership of an interest in certain real estate on the Isle of Pines, that he has been denied permission to visit the property by “all sovereigns involved,” and that the United States has a duty to provide him with a right of access and it breached this duty, and plaintiff seeks judgment in the sum of $10,000. In response to defendant’s request for a more definite statement as to, inter alia, the sovereigns that allegedly denied access, and the legal basis for plaintiff’s claim, plaintiff replied that the Isle of Pines is under the sovereignty of Cuba, that his request for a visa from the Cuban Government has not been granted, and that the legal basis for Ms claim'is founded upon the Monroe Doctrine. This case came before the court on defendant’s motion to dismiss the petition. Upon consideration thereof, together with the response in opposition thereto, without oral argument, the court has concluded that it lacks jurisdiction over the subject matter of plaintiff’s alleged claim and, on November 30,1973, by order, the court granted defendant’s motion and dismissed the petition.